811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harvey ANDERSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-3050.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1986.

Before GUY, Circuit Judge, EDWARDS, Senior Circuit Judge, and ALLAN EDGAR,* District Judge.
PER CURIAM.


1
Appellant, Harvey Anderson, appeals from denial by the Secretary of Health and Human Services of his claim for disability insurance benefits.  His application was filed August 24, 1982, alleging inability to work due to hypertension and high blood pressure.  A condition of excessive weight is likewise relevant to our consideration since he weighed at the closing of this record before the ALJ 260 pounds while standing five feet seven inches tall.


2
After hospitalization in 1979, he was released with a diagnosis of hypertension, congestive cardiomyopathy, likely diabetes mellitus, and type 2B hyperlipedemia.  He previously worked at Cincinnati Milicron for nearly 20 years and was terminated February 18, 1982, when he alleges he became disabled.  Anderson has a ninth grade education.


3
The medical evidence considered by our panel included reports by Dr. Edward Brown, Dr. Joseph Baker, Dr. Walter Herzog and Dr. E.V. Ferrara.  Of the medical authorities involved only Dr. Walter Herzog appears to have concluded in May, 1983 that he was so disabled that he "needs to be placed on permanent disability."


4
The ALJ found that plaintiff had at least the capability of performance of sedentary work although not the past heavy work which he had been doing and thus determined that plaintiff was not disabled within the meaning of the Social Security Act.


5
We note that several of the problems which had been referred to as affecting Mr. Anderson's employability are ones which may have greater impact as years go by.


6
At this time, however, we cannot say that the Secretary's adverse decision on his social security claim is not supported by substantial evidence.  The judgment of the District Court is affirmed.



*
 Honorable R. Allan Edgar, U.S. District Judge, United States District Court for the Eastern District of Tennessee, sitting by designation